The opinion of the court was delivered by
Allen, J.:
Plaintiffs in error presented a claim of $720, -which they alleged was due them from Hamilton county for commission for negotiating the sale of $36,000 of the funding bonds of said county, to the board of county commissioners, who di-allowed the claim. Plaintiffs appealed to the district ■court, where a jury was waived, and the court found for the defendant. The plaintiffs in error concede that they failed to show a legal contract with the board of commissioners for the *133performance of the services charged for in their bill, but they claim that the evidence shows a subsequent ratification by the board, and that the county received the benefit of their services. The evidence with reference to a ratification was conflicting, and the court found specially that there was no ratification. This finding settles the question of fact adversely to the plaintiff’s in error, and leaves nothing for our consideration, as has been held by this court in cases too numerous to mention. Judgment affirmed.
All the Justices concurring.